Name: Council Regulation (EEC) No 3883/89 of 11 December 1989 fixing the intervention price for butter and skimmed- milk powder as from 1 March 1990
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  marketing
 Date Published: nan

 27 . 12 . 89No L 378 / 8 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3883 / 89 of 11 December 1989 fixing the intervention price for butter and skimmed-milk powder as from 1 March 1990 increas the reserve provided for by Regulation (EEC ) No 766 / 89 ( 8 ) for redistribution for the benefit of the producers during the abovementioned period; whereas , for the purposes of avoiding any worsening of the market situation and a rapid reconstitution of stocks , it appears appropriate to decide , at this stage already, on a lowering of the intervention price for butter and skimmed-milk powder , to apply from 1 March 1990 , HAS ADOPTED THIS REGULATION: Article 1 As from 1 March 1990 , the intervention prices for butter and skimmed-milk powder shall be fixed as follows : (ECU per 100 kg) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products ( V), as last amended by Regulation (EEC) No 3879/ 89 (2 ), and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas Regulation (EEC) No 1112/ 89 ( 6 ) fixed the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1989 / 90 milk year ; Whereas Council Regulation (EEC) No 3881 / 89 of 11 December 1989 establishing, for the period running from 1 April 1989 to: 31 March 1990, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/ 68 in the milk and milk products sector ( 7 ), I Communityof Ten Spain Intervention price: Butter 293,28 314,74 Skimmed-milk powder 172,73 218,81 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1989 . For the Council The President H. NALI ET H OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 265 , 12 . 10 . 1988 , p. 6 . ( 4 ) Opinion delivered on 24 November 1989 (not yet published in the Official Journal). ( 5 ) Opinion delivered on 18 October 1989 (not yet published in the Official Journal ). ( «) OJ No L 118 , 29 . 4 , 1989 , p. 3 . ( 7 ) See page 5 of this Official Journal . ( ¢) OJ No L 84 , 29 . 3 . 1989 , p. 6 .